Exhibit 10.3

 

LOGO [g94136img1.jpg]  

GlobalSantaFe Corporation

15375 Memorial Drive

Houston, Texas 77079-4101

 

Notice of Grant of Stock Options

 

«First_Name» «Last_Name»

   

«AddressLine_1»

 

Employee ID:

«AddressLine_2»

 

«Empl_ID»

«Address_Line_3»

   

«City», «State» «Zip»

   

 

Plan Name: GlobalSantaFe 2003 Long-Term Incentive Plan

 

Effective             , you have been granted an option to buy «OPTIONS»
ordinary shares of GlobalSantaFe Corporation at $             per share. The
total option price of the shares granted is $«Price».

 

This grant is composed of Incentive Stock Options (ISO) and/or Non-Qualified
Options (NQ), as indicated below. The number of ISO versus NQ options (if any)
has been determined based on current IRS regulations that may limit the number
of your options which can be treated as an ISO.

 

Your options will vest over a three year period, on the dates indicated below:

 

    

Number

of Options

--------------------------------------------------------------------------------

  

Date Vested

--------------------------------------------------------------------------------

  

Date Options Expire

--------------------------------------------------------------------------------

I

   «ISO1»    _______________    _______________

S

   «ISO2»    _______________    _______________

O

   «ISO3»    _______________    _______________

N

   «NQ1»    _______________    _______________

Q

   «NQ2»    _______________    _______________      «NQ3»    _______________   
_______________

 

This option is granted under and governed by the terms and conditions of the
GlobalSantaFe 2003 Long-Term Incentive Plan and the attached terms and
conditions, all of which are made a part of this document.

 

Attachment



--------------------------------------------------------------------------------

LOGO [g94136img1.jpg]

 

GLOBALSANTAFE CORPORATION

 

TERMS AND CONDITIONS

 

OF

 

STOCK OPTIONS

 

GlobalSantaFe Corporation (the “Company”), desiring to afford you an opportunity
to purchase ordinary shares of the Company, $.01 par value (“Ordinary Shares”),
and to provide you with an added incentive as an employee of, consultant to, or
other person providing key services to the Company or of one or more of its
Related Companies, has established the following terms and conditions under
which it has granted you an option (“Option”) under the GlobalSantaFe 2003
Long-Term Incentive Plan to purchase a number of such Ordinary Shares during a
specified term and at a specified price, all as set forth on the cover page of
this Notice of Grant of Stock Options (“Notice”), subject to and upon the terms
and conditions set forth on the cover page and below.

 

The cover page of this Notice indicates that this Option is either an Incentive
Stock Option or a Non-Qualified Stock Option. If this Option is an Incentive
Stock Option, it is intended, to the extent permitted at any given time, to
qualify as an “incentive stock option” within the meaning of Section 422 of the
U.S. Internal Revenue Code of 1986, as amended and in effect at such time (the
“Code”), but no warranty is made as to such qualification. If this Option is a
Non-Qualified Stock Option, it does not qualify as an incentive stock option
within the meaning of Section 422 of the Code. You are urged to consult your tax
advisor prior to exercising this Option and prior to disposing of any shares
acquired upon such exercise.

 

1. Specification of Date, Number of Shares, Option Price and Term.

 

  (a) The date of this Option is the effective date set forth in the first
paragraph on the cover page of this Notice.

 

  (b) The number of Ordinary Shares optioned hereby is the number of shares set
forth in the first paragraph on the cover page of this Notice, subject to
adjustments under Section 8.

 

  (c) Subject to adjustments under Sections 6 and 7, the shares optioned hereby
first become purchasable in three annual installments as set forth in the table
on the cover page of this Notice (“Vesting Table”), each installment first
becoming purchasable at the date set forth for that installment under “Date
Vested” in said table.



--------------------------------------------------------------------------------

  (d) The per share option price under this Option is the price set forth in the
first paragraph on the cover page of this Notice, subject to adjustments under
Section 8.

 

  (e) The term of this Option is ten years beginning on the date of this Option
and expiring on the date set forth under “Date Options Expire” in the table on
the cover page of this Notice. Upon the expiration of such term, this Option
shall expire and may not be exercised.

 

2. Agreement. By accepting this Option and the benefits thereof, you represent
and agree that (i) you will abide by the terms of the Plan and such other terms
and conditions as may be imposed by the committee appointed by the board of
directors to administer the Plan (the “Committee”), (ii) you will not induce or
solicit, directly or indirectly, any employee of the Company or a Related
Company to terminate such employee’s employment with the Company or such Related
Company and (iii) during the course of employment with the Company or a Related
Company and at all times thereafter, you will not disclose to others or use,
whether directly or indirectly, any Confidential Information. “Confidential
Information” shall mean the information about the Company or a Related Company
that you learned in the course of performing your duties with the Company or a
Related Company, including, without limitation, any proprietary knowledge, trade
secrets, data, information and customer lists unless such disclosure is required
by law or authorized by the Company or a Related Company.

 

3. Installment Provisions and Acceleration. This Option is not exercisable in
any part until the earliest of the dates specified in this Section and in
Sections 6 and 7 below.

 

The installments set forth in the table on the cover page of this Notice and
referred to in Section 1(c) are cumulative, so that each matured installment or
any portion thereof may be exercised at any time until the expiration or prior
termination of this Option.

 

Nothing contained in this section shall be interpreted in a way which permits
you to purchase a number of shares in excess of the number of shares optioned
hereby and referred to in Section 1(b).

 

4.

Method of Exercise. This Option may be exercised from time to time, in
accordance with its terms, by written notice thereof signed and delivered by you
or another person entitled to exercise this Option to the Secretary of the
Company at its principal executive office in Houston, Texas, or as it may
hereafter be located, or to such other person as may be designated by the
Secretary from time to time. Such notice shall state the number of shares being
purchased and shall be accompanied by the payment in full in cash of the option

 

- 2 -



--------------------------------------------------------------------------------

price for such number of shares. Such payment may also be made, in whole or in
part, by the surrender of Ordinary Shares of GlobalSantaFe Corporation, any such
Ordinary Shares so surrendered to be deemed to have a value equal to the Fair
Market Value (as prescribed by the Plan) of the shares; provided, however, that
any such shares used in payment that you previously acquired from the Company
upon exercise of an option or otherwise shall have been owned by you at least
six months prior to the date of exercise. Promptly after receipt of such notice
and payment, the Company shall issue certificates to you or such other person
exercising this Option.

 

In addition, at your request or the request of another person entitled to
exercise this Option, and to the extent permitted by applicable law, the Company
in its discretion may selectively approve “cashless exercise” arrangements with
a brokerage firm under which such brokerage firm, on behalf of you or such other
person exercising this Option, shall pay to the Company or its designee the
exercise price of this Option or of the portion being exercised, and the Company
or its designee, pursuant to an irrevocable notice from you or such other person
exercising this Option, shall promptly deliver the shares being purchased to
such firm.

 

Upon exercise of this Option, the Company may withhold from the shares to be
delivered shares with a Fair Market Value (as prescribed by the Plan) sufficient
to satisfy all or a portion of any Federal, state and local tax withholding
requirements, or the person exercising this Option may deliver to the Company
Ordinary Shares with a Fair Market Value sufficient to satisfy all or a portion
of such tax withholding requirements, excluding any shares deemed unacceptable
for any reason by the Committee of the Company’s board of directors
administering the GlobalSantaFe 2003 Long-Term Incentive Plan; provided,
however, that the amount of such tax withholding satisfied by the use of
Ordinary Shares shall in no case exceed the minimum statutory withholding rate.

 

5.

Transferability. You may not transfer this Option other than by will or by the
laws of descent and distribution or, if applicable, as authorized by the
following sentence, and this Option shall be exercisable during your lifetime
only by you or, if applicable, by a transferee authorized by the following
sentence. To the extent this Option is a nonqualified stock option and is not
subject to incentive stock option treatment under the Internal Revenue Code or
applicable rules or regulations thereunder, this Option or any portion thereof
may be transferred by you to (i) your spouse, children or grandchildren
(“Immediate Family Members”), (ii) a trust or trusts for your exclusive benefit
and/or the exclusive benefit of Immediate Family Members, (iii) a partnership in
which you and/or Immediate Family Members are the only partners, (iv) a
transferee pursuant to a judgment, decree or order relating to child support,
alimony or marital property rights that is made pursuant to a domestic relations
law of a state or country with competent jurisdiction (a “Domestic Relations
Order”), or (v) such other transferee as may be approved by the Committee of the
board of directors in its sole and absolute

 

- 3 -



--------------------------------------------------------------------------------

discretion; provided, however, that (x) the board of directors and its Committee
each reserves the right to prohibit any transfer with or without cause in its
sole and absolute discretion, and (y) subsequent transfers of this Option or any
portion thereof are prohibited except those to or by you in accordance with this
Section, by will or the laws of descent and distribution, or pursuant to a
Domestic Relations Order. Following any transfer, this Option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer, and any and all references to you in this Notice shall be deemed to
refer to the transferee; provided, however, that any and all references to
employment or events of termination of employment shall continue to mean your
employment or events of termination of your employment, and following any such
event the options shall be exercisable by the transferee only to the extent and
for the periods specified in this Notice. In addition, notwithstanding any
transfer of this Option or any portion thereof, you will continue to be subject
to withholding in connection with any exercise, if applicable, as provided for
in the GlobalSantaFe 2003 Long-Term Incentive Plan. Each transfer shall be
effected by written notice thereof duly signed and delivered by the transferor
to the Secretary of the Company at its principal executive office in Houston,
Texas, or as it may hereafter be located, or to such other person as may be
designated by the Secretary from time to time. Such notice shall state the name
and address of the transferee, the amount of this Option being transferred, and
such other information as may be requested by the Secretary or his or her
designee. The person or persons entitled to exercise this Option shall be that
person or those persons appearing on the registry books of the Company as the
owner or owners of this Option, and the Company may treat the person or persons
in whose name or names this Option is registered as the owner or owners of this
Option for all purposes. The Company shall have no obligation to, or liability
for any failure to, notify you or any transferee of any termination of this
Option at or prior to its normal expiration date or of any event that will or
might result in such termination.

 

6. Termination of Employment.

 

  (a)

Involuntary Termination Without Cause. If your employment with the Company or a
Related Company is terminated by the Company or any such Related Company without
Cause (as hereinafter defined), your Option shall vest and thereby become
exercisable with respect to a number of previously unpurchasable shares,
prorated for the number of months (and partial months) you were employed from
the most recent vesting date until the end of the full vesting period, and this
Option shall expire and terminate in all respects as to all shares other than
the shares as to which this Option can be exercised at the time of or as a
result of such termination. With respect to all vested shares, regardless
whether vested as a result of your termination of employment or vested prior
thereto, your Option shall remain exercisable for the longer of (i) one year
following your termination date or (ii) the period during which you are entitled
to receive salary continuation under any agreement, policy, plan or

 

- 4 -



--------------------------------------------------------------------------------

other arrangement with the Company or any of its Related Companies; provided,
however, that your Option shall in no event remain exercisable beyond the term
of the Option. Upon expiration of the foregoing period, your Option shall
terminate in all respects.

 

  (b) Voluntary Termination or Termination With Cause. If either you voluntarily
terminate your employment with the Company or a Related Company or your
employment with the Company or a Related Company is terminated with Cause, your
Option, to the extent previously vested, shall remain exercisable for three
months following your termination date and, thereafter, shall terminate;
provided, however, that your Option shall in no event remain exercisable beyond
the term of the Option. At the time of such termination of employment, this
Option shall expire and terminate in all respects as to all shares other than
the shares as to which this Option can be exercised at the time of such
termination.

 

  (c) Retirement. If your employment with the Company and its Related Companies
terminates (for any reason other than Cause, death or disability) and you have
attained your “early retirement date” as defined in the GlobalSantaFe Retirement
Plan for Employees (or would have attained such “early retirement date” based on
your age and service had you been eligible to participate in such plan), the
shares optioned hereby and referred to in Section 1(b) will continue to become
purchasable in accordance with the Vesting Table on the cover page of this
Notice; provided however that your Option shall terminate in any event upon the
earlier of (i) the expiration of the five-year period following the later of
your termination of employment with the Company and its Related Companies or
termination of your service as a member of the Company’s board of directors, or
(ii) the expiration of the term of the Option, or (iii) the date you go to work
for a competitor of the Company or of any Related Company, including without
limitation as an employee of or consultant to the competitor, as determined by
the Committee. If this subsection (c) and any other subsection of this Section 6
both apply, this subsection (c) will prevail.

 

  (d) Termination by Reason of Death or Disability. If your employment with the
Company or a Related Company is terminated as a result of your death or
Disability, your Option will immediately vest and thereby become exercisable as
to the full number of shares optioned hereby and referred to in Section 1(b), to
the extent not previously exercised, and will remain exercisable as to said full
number of shares for the three-year period following the date of death or
termination due to Disability; provided, however, that your Option shall in no
event remain exercisable beyond the term of the Option. For purposes of this
Section, the term “Disability” shall mean any complete and permanent Disability
as defined in Section 22(e)(3) of the Code (or any successor provision thereto)
and determined in accordance with the procedures set forth in the regulations
thereunder.

 

- 5 -



--------------------------------------------------------------------------------

For purposes of this Notice, a termination of your “employment” with the Company
and its Related Companies will be deemed to occur at the close of business on
the earliest of (i) the last day on which you are assigned to a position with
the Company or any of its Related Companies for the purpose of performing your
occupation, in the case of termination by reason of your death, disability or
retirement, (ii) the last day of an approved leave of absence if you do not
resume the performance of your occupation for the Company or any of its Related
Companies on or before the next business day, and (iii) the last day on which
you are assigned to a position with the Company or any of its Related Companies
for the purpose of performing your occupation in any other case. For purposes of
this Notice, you shall not be considered to be an employee for the period during
which you are entitled to receive salary continuation under any agreement,
policy, plan or other arrangement with the Company or any of its Related
Companies.

 

To the extent this Option qualifies as an incentive stock option under the Code,
it is expressly noted that an exercise of this Option after termination of your
employment (including an exercise within the time limits set forth in this
Section 6) may, depending on the reason for such termination and the manner in
which this Option is exercised, disqualify this Option as an incentive stock
option for U.S. federal income tax purposes, and that you should consult your
tax advisor before relying on this Option’s qualification as an incentive stock
option.

 

You may be terminated with Cause if you willfully engage in conduct that is
materially injurious to the Company and/or a Related Company, monetarily or
otherwise; provided however that (i) no termination of your employment shall be
with Cause until you have been delivered a copy of a written notice setting
forth that you were guilty of the conduct and specifying the particulars thereof
in detail and (ii) termination solely on account of inadequate performance or
incompetence shall not constitute termination with Cause. No act or failure to
act shall be considered “willful” unless you have acted or failed to act without
a reasonable belief that your action or failure to act was in the best interest
of the Company or a Related Company. Notwithstanding anything contained in this
Notice to the contrary, your failure to perform after notice of termination is
given shall not constitute Cause.

 

7. Change in Control. If a Change in Control occurs while you are employed by
the Company or a Related Company or if a Change in Control occurs after your
employment terminates in accordance with Section 6(c), the shares optioned
hereby shall become fully purchasable on the date of such Change in Control
irrespective of the limitations described in Section 1(c). Your Option shall
remain exercisable throughout the Option term.

 

- 6 -



--------------------------------------------------------------------------------

A “Change in Control” means the occurrence of any of the following events:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) or 14(d) of the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than an Excluded Person, of the
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of 35% or more of either (A) the then outstanding ordinary shares of the Company
or of any affiliate of the Company by which you are employed or which directly
or indirectly owns or controls any affiliate by which you are employed (the
“Outstanding Company Ordinary Shares”) or (B) the combined voting power of the
then outstanding voting securities of the Company or of any affiliate of the
Company by which you are employed or which directly or indirectly owns or
controls any affiliate by which you are employed entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that neither an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or by any affiliate
controlled by the Company nor an acquisition by an affiliate of the Company that
remains under the Company’s control will constitute a Change in Control; or

 

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
equityholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding for this purpose any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (meaning a solicitation of the type that
would be subject to Rule 14a-12(c) of Regulation 14A under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

 

(iii) Approval by the equityholders of the Company of a reorganization, merger,
consolidation or similar transaction to which the Company or any affiliate is a
party, in each case unless, following such reorganization, merger, consolidation
or similar transaction, (A) more than 50% of, respectively, the then outstanding
ordinary shares or shares of common stock of the corporation or other entity
resulting from such reorganization, merger, consolidation or similar transaction
and the combined voting power of the then outstanding voting securities of such
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Ordinary Shares and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
consolidation or similar transaction in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, consolidation
or similar transaction, of the Outstanding Company Ordinary Shares and
Outstanding Company Voting Securities, as the case may be, (B) 50% of,

 

- 7 -



--------------------------------------------------------------------------------

respectively, the then outstanding ordinary shares or shares of common stock of
the parent of the corporation or other entity resulting from such
reorganization, merger, consolidation or similar transaction and the combined
voting power of the then outstanding voting securities of the parent of such
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Ordinary Shares and Outstanding Company Voting Securities immediately
prior to such reorganization, merger, consolidation or similar transaction, (C)
no Person (excluding the Company, any affiliate of the Company that remains
under the Company’s control, any employee benefit plan (or related trust)
sponsored or maintained by the Company or by any affiliate controlled by the
Company or such corporation resulting from such reorganization, merger,
consolidation or similar transaction, and any Person beneficially owning,
immediately prior to such reorganization, merger, consolidation or similar
transaction, directly or indirectly, 35% or more of the Outstanding Company
Ordinary Shares or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding ordinary shares or shares of common stock of the corporation or
other entity resulting from such reorganization, merger, consolidation or
similar transaction or the combined voting power of the then outstanding voting
securities of such corporation or other entity entitled to vote generally in the
election of directors, and (D) at least a majority of the members of the board
of directors of the corporation resulting from such reorganization, merger,
consolidation or similar transaction were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such
reorganization, merger, consolidation or similar transaction; or

 

(iv) Approval by the equityholders of the Company of any plan or proposal which
would result directly or indirectly in (A) a complete liquidation or dissolution
of the Company or of any affiliate of the Company by which you are employed, or
(B) any sale or other disposition (or similar transaction) (in a single
transaction or series of related transactions) of (x) 50% or more of the assets
or earnings power of the Company or any affiliate of the Company by which you
are employed or which, directly or indirectly owns or controls any affiliate by
which you are employed or (y) business operations which generated a majority of
the consolidated revenues (determined on the basis of the Company’s four most
recently completed fiscal quarters for which reports have been completed) of the
Company and its affiliates immediately prior thereto, other than to an affiliate
of the Company or to a corporation or other entity with respect to which
following such sale or other disposition (I) more than 50% of, respectively, the
then outstanding ordinary shares or shares of common stock of such corporation
or other entity and the combined voting power of the then outstanding voting
securities of such corporation or other entity entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Ordinary Shares and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in

 

- 8 -



--------------------------------------------------------------------------------

substantially the same proportions as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Ordinary Shares and
Outstanding Company Voting Securities, as the case may be, (II) no Person
(excluding the Company, any affiliate of the Company that remains under the
Company’s control, any employee benefit plan (or related trust) sponsored or
maintained by the Company or by any affiliate controlled by the Company or such
corporation, and any Person beneficially owning, immediately prior to such sale
or other disposition, directly or indirectly, 35% or more of the Outstanding
Company Ordinary Shares or Outstanding Company Voting Securities, as the case
may be) beneficially owns, directly or indirectly, 35% or more of, respectively,
the then outstanding ordinary shares or shares of common stock of such
corporation or other entity or the combined voting power of the then outstanding
voting securities of such corporation or other entity entitled to vote generally
in the election of directors, and (III) at least a majority of the members of
the board of directors of such corporation were members of the Incumbent Board
at the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition of assets; or

 

(v) Approval by the equityholders of the Company of a “merger of equals” (which
for purposes of this Subsection shall mean a merger with another company of
relatively equal size) to which the Company is a party as a result of which the
persons who were equity holders of the Company immediately prior to the
effective date of such merger shall have beneficial ownership of less than 55%
of the combined voting power for election of members of the board (or
equivalent) of the surviving entity or its parent following the effective date
of such merger, provided that the Board shall have authority to increase said
percentage as may in its sole discretion be deemed appropriate to cover a
specific transaction.

 

For purposes of the preceding sentence, the term “Excluded Person” shall mean
and include (i) any corporation beneficially owned by shareholders of the
Company in substantially the same proportion as their ownership of shares of the
Company and (iii) the Company and any affiliate of the Company. Also, for
purposes of the preceding sentence, the term “Board” shall mean the board of
directors of the Company.

 

8. Adjustments. If outstanding shares of the class then subject to this Option
are increased, decreased, changed into or exchanged for a different number or
kind of shares or securities of the Company through reorganization,
recapitalization, reclassification, stock dividend, stock split or reverse stock
split, then there shall be substituted for each share then subject to the
unexercised portion of this Option the number and class of shares or securities
into or for which each outstanding share of the class subject to this Option
shall be so changed or exchanged, all without any change in the aggregate
purchase price for the shares then subject to the unexercised portion of this
Option, but with a corresponding adjustment in the purchase price per share.
Such adjustments shall become effective on the effective date of any such
transaction; except that in the event of a stock dividend or of a stock split
effected by means of a stock dividend or distribution, such adjustments shall
become effective immediately after the record date therefor.

 

- 9 -



--------------------------------------------------------------------------------

Upon a dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the Company is not the surviving corporation, or upon a sale of
substantially all of the property of the Company (“Terminating Transactions”),
this Option shall terminate, unless provision be made in writing in connection
with such transaction for the assumption of options theretofore granted under
the Plan under which this Option was granted, or the substitution for such
options of any options covering the stock of a successor employer corporation,
or a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices, in which event this Option shall continue in the
manner and under the terms so provided. If this Option shall terminate pursuant
to the foregoing sentence, the person then entitled to exercise any unexercised
portions of this Option shall have the right, at such time immediately prior to
the consummation of the Terminating Transaction as the Company shall designate,
to exercise this Option to the extent not theretofore exercised.

 

Adjustments under this Section 8 shall be made by the board of directors or the
Committee, whose determination as to what adjustment shall be made, and the
extent thereof, shall be final, binding and conclusive. No fractional shares of
stock shall be issued under this Option or in connection with any such
adjustment.

 

9. Limitation. You or any other person entitled to exercise this Option shall be
entitled to the privileges of stock ownership in respect of shares subject to
this Option only when such shares have been issued and delivered as fully paid
shares upon exercise of this Option in accordance with its terms.

 

10. Requirements of Law and of Stock Exchanges. The issuance of shares upon the
exercise of this Option shall be subject to compliance with all of the
applicable requirements of law with respect to the issuance and sale of such
shares. In addition, neither the Company nor any Related Company shall be
required to issue or deliver any certificate or certificates for such purchase
upon exercise of this Option prior to the admission of such shares to listing on
notice of issuance on any stock exchange on which shares of the same class are
then listed.

 

By accepting this Option, you represent and agree for yourself and your
transferees by will or by the laws of descent and distribution or otherwise that
unless a registration statement under the Securities Act of 1933 is in effect as
to shares purchased upon any exercise of this Option, any and all shares so
purchased shall be acquired for investment and not for sale or distribution and
each notice of the exercise of any portion of this Option shall be accompanied
by a representation and warranty in writing, signed by the person entitled to
exercise the same, that the shares are being so acquired by good faith for
investment and

 

- 10 -



--------------------------------------------------------------------------------

not for sale or distribution. In the event the Company’s legal counsel shall, at
the Company’s request, advise it that registration under the Securities Act of
1933 of the shares as to which this Option is at the time being exercised is
required prior to issuance thereof, neither the Company nor any Related Company
shall be required to issue or deliver such shares unless and until such legal
counsel shall advise that such registration has been completed or is not
required.

 

By accepting this Option you further represent and agree for yourself and your
transferees by will or the laws of descent and distribution that if you are an
officer of the Company or any other person who might be deemed an “affiliate” of
the Company under the Securities Act of 1933 at the time any shares acquired
upon exercise of this Option are proposed to be sold, you or they will not sell
any shares purchased on exercise of this Option (a) without giving thirty-days’
advance notice in writing to the Company, and (b) until the Company has advised
you or them that such sale may be made without registration under the Securities
Act of 1933 or, if such registration is required, that such registration has
been effected.

 

11. Definition of Certain Terms. The term “Related Company” means any affiliate
of the Company and any other business venture in which the Company has a
significant interest as determined in the discretion of the Committee of the
board of directors. The term “you,” and related terms such as “your” used in
this Notice refer to the individual whose name appears first on the cover page
of this Notice.

 

12. Continued Employment and Future Grants. Neither the grant of this Option nor
the other arrangements outlined herein give you the right to remain in the
employ of the Company or any Related Company or to be selected to receive
similar or identical grants in the future.

 

13. Notices. Notice or other communication to the Company with respect to this
Notice must be made in writing and delivered to: Secretary, GlobalSantaFe
Corporation, at its principal business office, Houston, Texas.

 

14. Governing Law. This Option and this Notice shall be governed by, and
construed in accordance with, the laws of the state of Texas.

 

15. Section 280G Payments.

 

  (a)

General Rule. Notwithstanding any contrary provisions in any plan, program or
policy of the Company or any Related Company and except as provided in
subsection (b), if all or any portion of the benefits payable under this Notice,
either alone or together with other payments and benefits which you receive or
are entitled to receive from the Company or any Related Company, would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
the Company shall reduce your

 

- 11 -



--------------------------------------------------------------------------------

payments and benefits payable under this Notice to the extent necessary so that
no portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code, but only if, by reason of such reduction, the net after-tax benefit
shall exceed the net after-tax benefit if such reduction were not made. “Net
after-tax benefit” for these purposes shall mean the sum of (i) the total amount
payable to you under this Notice, plus (ii) all other payments and benefits
which you receive or are then entitled to receive from the Company or any
affiliate that, alone or in combination with the payments and benefits payable
under this Notice (after taking into account any reduction contemplated in
subsection (c)), would constitute a “parachute payment” within the meaning of
Section 280G of the Code (each such benefit hereinafter referred to as an
“Additional Parachute Payment”), less (iii) the amount of federal income taxes
payable with respect to the foregoing calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to you (based upon
the rate in effect for such year as set forth in the Code at the time of the
payment under this Notice), less (iv) the amount of excise taxes imposed with
respect to the payments and benefits described in (i) and (ii) above by Section
4999 of the Code.

 

  (b) Exception if Gross-Up Applies. If you are entitled to a Gross-Up Payment
with respect to an Additional Parachute Payment paid pursuant to any other plan,
program or policy of the Company or any Related Company, the provisions of
Section 15(a) above shall not apply. A “Gross-Up Payment” means a payment by the
Company or a Related Company to cover the excise tax imposed on an Additional
Parachute Payment by Section 4999 of the Code.

 

  (c) Ordering Rule. Notwithstanding any contrary provisions in any other plan,
program or policy of the Company or any Related Company, if any plan, program or
policy of the Company or any Related Company provides for a reduction designed
to avoid Code Section 4999 excise tax, such reduction shall first be applied to
any Additional Parachute Payment subject to such reduction and, after having
given effect to such reduction, the provisions of Section 15(a) above shall
apply to the benefits payable under this Notice.

 

16. GlobalSantaFe 2003 Long-Term Incentive Plan. This Option is subject to, and
the Company and you are bound by, all of the terms and conditions of the
GlobalSantaFe 2003 Long-Term Incentive Plan as the same shall have been amended
from time to time in accordance with the terms thereof, provided that no such
amendment shall deprive you, without your consent, of this Option or any rights
hereunder. Pursuant to such Plan, the board of directors or its Committee
established for such purposes is authorized to adopt rules and regulations not
inconsistent with the Plan and to take such action in the administration of the
Plan as it shall deem proper. A copy of the Plan in its present form is
available for inspection at the Company’s principal office during business hours
by you or any other persons entitled to exercise this Option.

 

(Rev. 2-05)

 

- 12 -